FILED
                                                    United States Court of Appeals
                       UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                     October 29, 2015

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
GREGORY MICHAEL HERNANDEZ,

      Petitioner - Appellant,

v.                                                       No. 15-6107
                                                  (D.C. No. 5:15-CV-00436-R)
JASON BRYAN, Warden,                                     (W.D. Okla.)

      Respondent - Appellee.


           ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before KELLY, LUCERO, and PHILLIPS, Circuit Judges.


      Gregory Michael Hernandez seeks a certificate of appealability (COA) to

appeal from the district court’s determination that his most recent 28 U.S.C. § 2254

application is an unauthorized second or successive § 2254 application that it lacked

jurisdiction to consider.1 See 28 U.S.C. § 2253(c)(1)(A). We deny a COA and

dismiss this matter.


*
       This order is not binding precedent except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1
        Mr. Hernandez appears to think that his application for a COA is the same as a
motion for authorization to file a second or successive § 2254 petition. It is not. To
the extent that he wants to seek authorization he should do so by completing and
filing this court’s forms for requesting authorization.
      To obtain a COA, Mr. Hernandez must show “that jurists of reason would find

it debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      Mr. Hernandez previously sought relief under § 2254 and was unsuccessful.

See Hernandez v. Parker, 524 F. App’x 401, 402, 408 (10th Cir. 2013), cert. denied,

--- U.S. ---, 134 S. Ct. 1319 (2014). He has not obtained this court’s authorization.

No reasonable jurist would find it debatable that the district court was correct in its

procedural ruling that his most recent application was second or successive and the

court properly dismissed it. See In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008)

(per curiam).

      We deny a COA and dismiss this matter. We grant his motion to proceed

in forma pauperis.


                                             Entered for the Court



                                             ELISABETH A. SHUMAKER, Clerk




                                          -2-